


110 HR 1867 PCS: National Science Foundation

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 138
		110th CONGRESS
		1st Session
		H. R. 1867
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2007
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To authorize appropriations for fiscal
		  years 2008, 2009, and 2010 for the National Science Foundation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Science Foundation
			 Authorization Act of 2007.
		2.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the National Science Board established under
			 section 2 of the National Science Foundation Act of 1950 (42 U.S.C.
			 1861).
			(2)DirectorThe
			 term Director means the Director of the Foundation.
			(3)Elementary
			 schoolThe term elementary school has the meaning
			 given that term by section 9101(18) of the Elementary and Secondary Education
			 Act of 1965 (20
			 U.S.C. 7801(18)).
			(4)FoundationThe
			 term Foundation means the National Science Foundation.
			(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			(6)Secondary
			 schoolThe term secondary school has the meaning
			 given that term by section 9101(38) of the Elementary and Secondary Education
			 Act of 1965 (20
			 U.S.C. 7801(38)).
			3.Authorization of
			 appropriations
			(a)Fiscal year
			 2008
				(1)In
			 generalThere are authorized to be appropriated to the Foundation
			 $6,500,000,000 for fiscal year 2008.
				(2)Specific
			 allocationsOf the amount authorized under paragraph (1)—
					(A)$5,080,000,000 shall be made available for
			 research and related activities, of which $115,000,000 shall be made available
			 for the Major Research Instrumentation program;
					(B)$873,000,000 shall
			 be made available for education and human resources, of which—
						(i)$94,000,000 shall
			 be for Mathematics and Science Education Partnerships established under section
			 9 of the National Science Foundation Authorization Act of 2002 (42 U.S.C.
			 1862n);
						(ii)$70,000,000 shall
			 be for the Robert Noyce Scholarship Program established under section 10 of the
			 National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1);
						(iii)$44,000,000
			 shall be for the Science, Mathematics, Engineering, and Technology Talent
			 Expansion Program established under section 8(7) of the National Science
			 Foundation Authorization Act of 2002 (Public Law 107–368); and
						(iv)$51,620,000 shall
			 be for the Advanced Technological Education program established by section 3(a)
			 of the Scientific and Advanced-Technology Act of 1992 (Public Law 102–476);
						(C)$245,000,000 shall
			 be made available for major research equipment and facilities
			 construction;
					(D)$285,600,000 shall
			 be made available for agency operations and award management;
					(E)$4,050,000 shall
			 be made available for the Office of the National Science Board; and
					(F)$12,350,000 shall
			 be made available for the Office of Inspector General.
					(b)Fiscal year
			 2009
				(1)In
			 generalThere are authorized to be appropriated to the Foundation
			 $6,980,000,000 for fiscal year 2009.
				(2)Specific
			 allocationsOf the amount authorized under paragraph (1)—
					(A)$5,457,400,000 shall be made available for
			 research and related activities, of which $123,100,000 shall be made available
			 for the Major Research Instrumentation program;
					(B)$934,000,000 shall
			 be made available for education and human resources, of which—
						(i)$100,600,000 shall
			 be for Mathematics and Science Education Partnerships established under section
			 9 of the National Science Foundation Authorization Act of 2002 (42 U.S.C.
			 1862n);
						(ii)$101,000,000 shall be for the Robert Noyce
			 Scholarship Program established under section 10 of the National Science
			 Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1);
						(iii)$55,000,000 shall be for the Science,
			 Mathematics, Engineering, and Technology Talent Expansion Program established
			 under section 8(7) of the National Science Foundation Authorization Act of 2002
			 (Public Law
			 107–368); and
						(iv)$55,200,000 shall
			 be for the Advanced Technological Education program as established by section
			 3(a) of the Scientific and Advanced-Technology Act of 1992 (Public Law
			 102–476);
						(C)$262,000,000 shall
			 be made available for major research equipment and facilities
			 construction;
					(D)$309,760,000 shall
			 be made available for agency operations and award management;
					(E)$4,120,000 shall
			 be made available for the Office of the National Science Board; and
					(F)$12,720,000 shall
			 be made available for the Office of Inspector General.
					(c)Fiscal year
			 2010
				(1)In
			 generalThere are authorized to be appropriated to the Foundation
			 $7,493,000,000 for fiscal year 2010.
				(2)Specific
			 allocationsOf the amount authorized under paragraph (1)—
					(A)$5,863,200,000 shall be made available for
			 research and related activities, of which $131,700,000 shall be made available
			 for the Major Research Instrumentation program;
					(B)$1,003,000,000
			 shall be made available for education and human resources, of which—
						(i)$107,600,000 shall be for Mathematics and
			 Science Education Partnerships established under section 9 of the National
			 Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n);
						(ii)$133,000,000 shall be for the Robert Noyce
			 Scholarship Program established under section 10 of the National Science
			 Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1);
						(iii)$60,000,000 shall be for the Science,
			 Mathematics, Engineering, and Technology Talent Expansion Program established
			 under section 8(7) of the National Science Foundation Authorization Act of 2002
			 (Public Law
			 107–368); and
						(iv)$59,100,000 shall
			 be for the Advanced Technological Education program as established by section
			 3(a) of the Scientific and Advanced-Technology Act of 1992 (Public Law
			 102–476);
						(C)$280,000,000 shall
			 be made available for major research equipment and facilities
			 construction;
					(D)$329,450,000 shall
			 be made available for agency operations and award management;
					(E)$4,250,000 shall
			 be made available for the Office of the National Science Board; and
					(F)$13,100,000 shall
			 be made available for the Office of Inspector General.
					(d)Major research
			 instrumentation
				(1)Award
			 amountThe minimum amount of an award under the Major Research
			 Instrumentation program shall be $100,000. The maximum amount of an award under
			 the program shall be $4,000,000, except if the total amount appropriated for
			 the program for a fiscal year exceeds $125,000,000, in which case the maximum
			 amount of an award shall be $6,000,000.
				(2)Use of
			 fundsIn addition to the acquisition of instrumentation and
			 equipment, funds made available by awards under the Major Research
			 Instrumentation program may be used to support the operations and maintenance
			 of such instrumentation and equipment.
				(3)Cost
			 sharing
					(A)In
			 generalAn institution of higher education receiving an award
			 shall provide at least 30 percent of the cost from private or non-Federal
			 sources.
					(B)ExceptionsInstitutions
			 of higher education that are not Ph.D.-granting institutions are exempt from
			 the cost sharing requirement in subparagraph (A), and the Director may reduce
			 or waive the cost sharing requirement for—
						(i)institutions—
							(I)which are not
			 ranked among the top 100 institutions receiving Federal research and
			 development funding, as documented by the statistical data published by the
			 Foundation; and
							(II)for which the proposed project will make a
			 substantial improvement in the institution’s capabilities to conduct leading
			 edge research, to provide research experiences for undergraduate students using
			 leading edge facilities, and to broaden the participation in science and
			 engineering research by individuals identified in section 33 or 34 of the
			 Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b);
			 and
							(ii)consortia of
			 institutions of higher education that include at least one institution that is
			 not a Ph.D-granting institution.
						(e)Undergraduate
			 education programsThe Director shall continue to carry out
			 programs in support of undergraduate education, including those authorized in
			 section 17 of the National Science Foundation Authorization Act of 2002
			 (42 U.S.C.
			 1862n–6). Funding for these programs shall increase in
			 proportion to the increase in the total amount appropriated to the Foundation
			 in any year for which appropriations are authorized by this Act.
			(f)Limit on
			 proposals
				(1)PolicyFor
			 programs that require as part of the selection process for awards the
			 submission of preproposals and that also limit the number of preproposals that
			 may be submitted by an institution, the Director shall allow the subsequent
			 submission of a full proposal based on each preproposal that is determined to
			 have merit following the Foundation’s merit review process.
				(2)Review and
			 assessment of policiesThe Board shall review and assess the
			 effects on institutions of higher education of the policies of the Foundation
			 regarding the imposition of limitations on the number of proposals that may be
			 submitted by a single institution for programs supported by the Foundation. The
			 Board shall determine whether current policies are well justified and
			 appropriate for the types of programs that limit the number of proposal
			 submissions. Not later that 1 year after the date of enactment of this Act, the
			 Board shall summarize its findings and any recommendations regarding changes to
			 the current policy on the restriction of proposal submissions in a report to
			 the Committee on Science and Technology of the House of Representatives and to
			 the Committee on Commerce, Science, and Transportation and the Committee on
			 Health, Education, Labor, and Pensions of the Senate.
				(g)Research
			 experiences for undergraduatesThe Director shall increase funding for the
			 Research Experiences for Undergraduates program in proportion to the increase
			 in the total amount appropriated to the Foundation for research and related
			 activities in any year for which appropriations are authorized by this
			 Act.
			(h)Global Warming
			 Education
				(1)Informal
			 EducationAs part of Informal Science Education activities, the
			 Director shall support activities to create informal educational materials,
			 exhibits, and multimedia presentations relevant to global warming, climate
			 science, and greenhouse gas reduction strategies.
				(2)K–12
			 Instructional MaterialsAs
			 part of Discovery Research K–12 activities, the Director shall support the
			 development of K–12 educational materials relevant to global warming, climate
			 science, and greenhouse gas reduction strategies.
				4.Centers for
			 research on learning and education improvement
			(a)Funding for
			 CentersThe Director shall
			 continue to carry out the program of Centers for Research on Learning and
			 Education Improvement as established in section 11 of the National Science
			 Foundation Authorization Act of 2002 (42 U.S.C. 1862n–2).
			(b)Eligibility for
			 centersSection 11 of the
			 National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–2) is
			 amended—
				(1)in
			 subsection (a)(1), by inserting or eligible nonprofit
			 organizations after institutions of higher
			 education;
				(2)in subsection (b)(1) by inserting or
			 an eligible nonprofit organization after institution of higher
			 education; and
				(3)in subsection
			 (b)(1) by striking of such institutions and inserting
			 thereof.
				5.Interdisciplinary
			 research
			(a)In
			 generalThe Board shall
			 evaluate the role of the Foundation in supporting interdisciplinary research,
			 including through the Major Research Instrumentation program, the effectiveness
			 of the Foundation’s efforts in providing information to the scientific
			 community about opportunities for funding of interdisciplinary research
			 proposals, and the process through which interdisciplinary proposals are
			 selected for support. The Board shall also evaluate the effectiveness of the
			 Foundation’s efforts to engage undergraduate students in research experiences
			 in interdisciplinary settings, including through the Research in Undergraduate
			 Institutions program and the Research Experiences for Undergraduates
			 program.
			(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Board shall
			 provide the results of its evaluation under subsection (a), including a
			 recommendation for the proportion of the Foundation’s research and related
			 activities funding that should be allocated for interdisciplinary research, to
			 the Committee on Science and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation and the Committee on Health,
			 Education, Labor, and Pensions of the Senate.
			6.Pilot program of
			 grants for new investigators
			(a)In
			 generalThe Director shall carry out a pilot program to award
			 one-year grants to individuals to assist them in improving research proposals
			 that were previously submitted to the Foundation but not selected for
			 funding.
			(b)Use of
			 fundsGrants awarded under this section shall be used to enable
			 an individual to resubmit an updated research proposal for review by the
			 Foundation through the agency’s competitive merit review process. Uses of funds
			 made available under this section may include the generation of new data and
			 the performance of additional analysis.
			(c)EligibilityTo
			 be eligible to receive a grant under this section, an individual shall—
				(1)not have
			 previously received funding as the principal investigator of a research grant
			 from the Foundation; and
				(2)have submitted a proposal to the
			 Foundation, which may include a proposal submitted to the Research in
			 Undergraduate Institutions program, that was rated very good or excellent under
			 the Foundation’s competitive merit review process.
				(d)Selection
			 processThe Director shall make awards under this section based
			 on the advice of the program officers of the Foundation.
			(e)Program
			 administrationThe Director may carry out this section through
			 the Small Grants for Exploratory Research program.
			(f)National science
			 board reviewThe Board shall
			 conduct a review and assessment of the pilot program under this section,
			 including the number of new investigators funded, the distribution of awards by
			 type of institution of higher education, and the success rate upon resubmittal
			 of proposals by new investigators funded through this pilot program. Not later
			 than 3 years after the date of enactment of this Act, the Board shall summarize
			 its findings and any recommendations regarding changes to or the continuation
			 of the pilot program in a report to the Committee on Science and Technology of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation and the Committee on Health, Education, Labor, and Pensions of
			 the Senate.
			7.Broader impacts
			 merit review criterion
			(a)In
			 generalIn evaluating research proposals under the Foundation’s
			 broader impacts criterion, the Director shall give special consideration to
			 proposals that involve partnerships between academic researchers and industrial
			 scientists and engineers that address research areas that have been identified
			 as having high importance for future national economic competitiveness, such as
			 nanotechnology.
			(b)Partnerships
			 with industryThe Director
			 shall encourage research proposals from institutions of higher education that
			 involve partnerships with businesses and organizations representing businesses
			 in fields that have been identified as having high importance for future
			 national economic competitiveness and that include input on the research agenda
			 from and cost-sharing by the industry partners.
			(c)Report on
			 broader impacts criterionNot later than 1 year after the date of
			 enactment of this Act, the Director shall transmit to Congress a report on the
			 impact of the broader impacts grant criterion used by the Foundation. The
			 report shall—
				(1)identify the
			 criteria that each division and directorate of the Foundation uses to evaluate
			 the broader impacts aspects of research proposals;
				(2)provide a
			 breakdown of the types of activities by division that awardees have proposed to
			 carry out to meet the broader impacts criterion;
				(3)provide any
			 evaluations performed by the Foundation to assess the degree to which the
			 broader impacts aspects of research proposals were carried out and how
			 effective they have been at meeting the goals described in the research
			 proposals;
				(4)describe what
			 national goals, such as improving undergraduate science, mathematics, and
			 engineering education, improving K–12 science and mathematics education,
			 promoting university-industry collaboration and technology transfer, and
			 broadening participation of underrepresented groups, the broader impacts
			 criterion is best suited to promote; and
				(5)describe what
			 steps the Foundation is taking and should take to use the broader impacts
			 criterion to improve undergraduate science, mathematics, and engineering
			 education.
				8.Postdoctoral
			 research fellows
			(a)MentoringThe
			 Director shall require that all grant applications that include funding to
			 support postdoctoral researchers include a description of the mentoring
			 activities that will be provided for such individuals, and shall ensure that
			 this part of the application is evaluated under the Foundation’s broader
			 impacts merit review criterion. Mentoring activities may include career
			 counseling, training in preparing grant applications, guidance on ways to
			 improve teaching skills, and training in research ethics.
			(b)ReportsThe
			 Director shall require that annual reports and the final report for research
			 grants that include funding to support postdoctoral researchers include a
			 description of the mentoring activities provided to such researchers.
			9.Responsible
			 conduct of researchThe
			 Director shall require that each institution that applies for financial
			 assistance from the Foundation for science and engineering research or
			 education describe in its grant proposal a plan to provide appropriate training
			 and oversight in the responsible and ethical conduct of research to
			 undergraduate students, graduate students, and postdoctoral researchers
			 participating in the proposed research project.
		10.Reporting of
			 research resultsThe Director
			 shall ensure that all final project reports and citations of published research
			 documents resulting from research funded, in whole or in part, by the
			 Foundation, are made available to the public in a timely manner and in
			 electronic form through the Foundation’s Web site.
		11.Sharing research
			 resultsAn investigator
			 supported under a Foundation award, whom the Director determines has failed to
			 comply with the provisions of section 734 of the Foundation Grant Policy
			 Manual, shall be ineligible for a future award under any Foundation supported
			 program or activity. The Director may restore the eligibility of such an
			 investigator on the basis of the investigator’s subsequent compliance with the
			 provisions of section 734 of the Foundation Grant Policy Manual and with such
			 other terms and conditions as the Director may impose.
		12.Funding for
			 successful stem education programs
			(a)Evaluation of
			 programsThe Director shall, on an annual basis, evaluate all of
			 the Foundation’s grants that are scheduled to expire within one year
			 and—
				(1)that have the
			 primary purpose of meeting the objectives of the Science and Engineering Equal
			 Opportunity Act (42
			 U.S.C. 1885 et seq.); or
				(2)that have the
			 primary purpose of providing teacher professional development.
				(b)Continuation of
			 fundingFor grants that are identified under subsection (a) and
			 that are deemed by the Director to be successful in meeting the objectives of
			 the initial grant solicitation, the Director may extend the duration of those
			 grants for up to 3 additional years beyond their scheduled expiration without
			 the requirement for a recompetition. The Director may extend such grants for an
			 additional 3 years following a second review within 1 year before the extended
			 completion date, in accordance with subsection (a), and the determination by
			 the Director that the objectives of the grant are being achieved.
			(c)Report to
			 CongressNot later than 2
			 years after the date of enactment of this Act, the Director shall submit a
			 report to the Committee on Science and Technology of the House of
			 Representatives and to the Committee on Commerce, Science, and Transportation
			 and the Committee on Health, Education, Labor, and Pensions of the Senate
			 that—
				(1)lists the grants
			 which have been extended in duration by the authority provided under this
			 section; and
				(2)provides any
			 recommendations the Director may have regarding the extension of the authority
			 provided under this section to programs other than those specified in
			 subsection (a).
				13.Cost
			 sharing
			(a)In
			 generalThe Board shall evaluate the impact of its policy to
			 eliminate cost sharing for research grants and cooperative agreements for
			 existing programs that were developed around industry partnerships and
			 historically required industry cost sharing, such as the Engineering Research
			 Centers and Industry/University Cooperative Research Centers. The Board shall
			 also consider the impact that the cost sharing policy has on initiating new
			 programs for which industry interest and participation are sought.
			(b)ReportNot later than 6 months after the date of
			 enactment of this Act, the Board shall report to the Committee on Science and
			 Technology and the Committee on Appropriations of the House of Representatives,
			 and the Committee on Commerce, Science, and Transportation, the Committee on
			 Health, Education, Labor, and Pensions, and the Committee on Appropriations of
			 the Senate, on the results of the evaluation under subsection (a).
			14.DonationsSection 11(f) of the National Science
			 Foundation Act of 1950 (42 U.S.C. 1870(f)) is amended by
			 inserting at the end before the semicolon , except that funds may be
			 donated for specific prize competitions.
		15.Additional
			 reports
			(a)Report on
			 funding for major facilities
				(1)Preconstruction
			 fundingThe Board shall evaluate the appropriateness of the
			 requirement that funding for detailed design work and other preconstruction
			 activities for major research equipment and facilities come exclusively from
			 the sponsoring research division rather than being available, at least in part,
			 from the Major Research Equipment and Facilities Construction account.
				(2)Maintenance and
			 operation costsThe Board shall evaluate the appropriateness of
			 the Foundation’s policies for allocation of costs for, and oversight of,
			 maintenance and operation of major research equipment and facilities.
				(3)ReportNot
			 later than 6 months after the date of enactment of this Act, the Board shall
			 report on the results of the evaluations under paragraphs (1) and (2) and on
			 any recommendations for modifying the current policies related to allocation of
			 funding for major research equipment and facilities to the Committee on Science
			 and Technology and the Committee on Appropriations of the House of
			 Representatives, and to the Committee on Commerce, Science, and Transportation,
			 the Committee on Health, Education, Labor, and Pensions, and the Committee on
			 Appropriations of the Senate.
				(b)Inclusion of
			 polar facilities upgrades in major research equipment and facilities
			 construction planSection
			 201(a)(2)(D) of the National Science Foundation Authorization Act of 1998
			 (42 U.S.C.
			 1862l(a)(2)(D)) is amended by inserting and for major
			 upgrades of facilities in support of Antarctic research programs after
			 facilities construction account.
			(c)Report on
			 education programs within the research directoratesNot later than 6 months after the date of
			 enactment of this Act, the Director shall transmit to the Committee on Science
			 and Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation and the Committee on Health, Education, Labor, and
			 Pensions of the Senate a report cataloging all elementary and secondary school,
			 informal, and undergraduate educational programs and activities supported
			 through appropriations for Research and Related Activities. The report shall
			 display the programs and activities by directorate, along with estimated
			 funding levels for the fiscal years 2006, 2007, and 2008, and shall provide a
			 description of the goals of each program and activity. The report shall also
			 describe how the programs and activities relate to or are coordinated with the
			 programs supported by the Education and Human Resources Directorate.
			(d)Report on
			 research in undergraduate institutions programThe Director shall
			 transmit to Congress along with the fiscal year 2011 budget request a report
			 listing the funding success rates and distribution of awards for the Research
			 in Undergraduate Institutions program, by type of institution based on the
			 highest academic degree conferred by the institution, for fiscal years 2008,
			 2009, and 2010.
			(e)Annual plan for
			 allocation of education and human resources funding
				(1)In
			 generalNot later than 60 days after the date of enactment of
			 legislation providing for the annual appropriation of funds for the Foundation,
			 the Director shall submit to the Committee on Science and Technology and the
			 Committee on Appropriations of the House of Representatives, and to the
			 Committee on Commerce, Science, and Transportation, the Committee on Health,
			 Education, Labor, and Pensions, and the Committee on Appropriations of the
			 Senate, a plan for the allocation of education and human resources funds
			 authorized by this Act for the corresponding fiscal year, including any funds
			 from within the research and related activities account used to support
			 activities that have the primary purpose of improving education or broadening
			 participation.
				(2)Specific
			 requirementsThe plan shall include a description of how the
			 allocation of funding—
					(A)will affect the
			 average size and duration of education and human resources grants supported by
			 the Foundation;
					(B)will affect trends
			 in research support for the effective instruction of mathematics, science,
			 engineering, and technology;
					(C)will affect the K–20 pipeline for the study
			 of mathematics, science, engineering, and technology; and
					(D)will encourage the
			 interest of individuals identified in section 33 or 34 of the Science and
			 Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b) in mathematics,
			 science, engineering, and technology, and help prepare such individuals to
			 pursue postsecondary studies in these fields.
					16.Administrative
			 amendments
			(a)Triannual audit
			 of the office of the National Science BoardSection 15(a) of the
			 National Science Foundation Authorization Act of 2002 (42 U.S.C. 4862n–5) is
			 amended—
				(1)in paragraph (3),
			 by striking an annual audit and inserting an audit every
			 three years;
				(2)in paragraph (4),
			 by striking each year and inserting every third
			 year; and
				(3)by inserting after
			 paragraph (4) the following new paragraph:
					
						(5)Materials
				relating to closed portions of meetingsTo facilitate the audit
				required under paragraph (3) of this subsection, the Office of the National
				Science Board shall maintain the General Counsel’s certificate, the presiding
				officer’s statement, and a transcript or recording of any closed meeting, for
				at least 3 years after such
				meeting.
						.
				(b)Limited term
			 personnel for the national science boardSubsection (g) of section 4 of the National
			 Science Foundation Act of 1950 (42 U.S.C. 1863(g)) is amended to
			 read as follows:
				
					(g)The Board may, with
				the concurrence of a majority of its members, permit the appointment of a staff
				consisting of not more than 5 professional staff members, technical and
				professional personnel on leave of absence from academic, industrial, or
				research institutions for a limited term and such operations and support staff
				members as may be necessary. Such staff shall be appointed by the Chairman and
				assigned at the direction of the Board. The professional members and limited
				term technical and professional personnel of such staff may be appointed
				without regard to the provisions of title 5, United States Code, governing
				appointments in the competitive service, and the provisions of chapter 51 of
				such title relating to classification, and shall be compensated at a rate not
				exceeding the maximum rate payable under section 5376 of such title, as may be
				necessary to provide for the performance of such duties as may be prescribed by
				the Board in connection with the exercise of its powers and functions under
				this Act. Section 14(a)(3) shall apply to each limited term appointment of
				technical and professional personnel under this subsection. Each appointment
				under this subsection shall be subject to the same security requirements as
				those required for personnel of the Foundation appointed under section
				14(a).
					.
			(c)Increase in
			 number of waterman awards to threeSection 6(c) of the National Science
			 Foundation Authorization Act of 1975 (42 U.S.C. 1881a) is amended to
			 read as follows:
				
					(c)Up to three awards
				may be made under this section in any one fiscal
				year.
					.
			17.National Science
			 Board reportsParagraphs (1)
			 and (2) of section 4(j) of the National Science Foundation Act of 1950
			 (42 U.S.C.
			 1863(j)(1) and (2)) are amended by striking , for
			 submission to and for submission to, respectively, and
			 inserting and.
		18.National Academy
			 of Science Report on Diversity in STEM fields
			(a)In
			 generalThe Foundation shall
			 enter into an arrangement with the National Academy of Sciences for a report,
			 to be transmitted to the Congress not later than 1 year after the date of
			 enactment of this Act, about barriers to increasing the number of
			 underrepresented minorities in science, technology, engineering, and
			 mathematics fields and to identify strategies for bringing more
			 underrepresented minorities into the science, technology, engineering, and
			 mathematics workforce.
			(b)Specific
			 requirementsThe Director
			 shall ensure that the study described in subsection (a) addresses—
				(1)social and
			 institutional factors that shape the decisions of minority students to commit
			 to education and careers in the science, technology, engineering, and
			 mathematics fields;
				(2)specific barriers
			 preventing greater minority student participation in the science, technology,
			 engineering, and mathematics fields;
				(3)primary focus
			 points for policy intervention to increase the recruitment and retention of
			 underrepresented minorities in America's future workforce;
				(4)programs already
			 underway to increase diversity in the science, technology, engineering, and
			 mathematics fields, and their level of effectiveness;
				(5)factors that make
			 such programs effective, and how to expand and improve upon existing
			 programs;
				(6)the role of
			 minority-serving institutions in the diversification of America’s workforce in
			 these fields and how that role can be supported and strengthened; and
				(7)how the public and
			 private sectors can better assist minority students in their efforts to join
			 America’s workforce in these fields.
				19.Sense of the
			 Congress regarding the mathematics and science partnership programs of the
			 department of education and the National Science FoundationIt is the sense of the Congress that—
			(1)although the mathematics and science
			 education partnership program at the National Science Foundation and the
			 mathematics and science partnership program at the Department of Education
			 practically share the same name, the 2 programs are intended to be
			 complementary, not duplicative;
			(2)the National Science Foundation partnership
			 programs are innovative, model reform initiatives that move promising ideas in
			 education from research into practice to improve teacher quality, develop
			 challenging curricula, and increase student achievement in mathematics and
			 science, and Congress intends that the National Science Foundation
			 peer-reviewed partnership programs found to be effective should be put into
			 wider practice by dissemination through the Department of Education partnership
			 programs; and
			(3)the Director of the National Science
			 Foundation and the Secretary of Education should have ongoing collaboration to
			 ensure that the 2 components of this priority effort for mathematics and
			 science education continue to work in concert for the benefit of States and
			 local practitioners nationwide.
			20.Hispanic-serving
			 institutions undergraduate program
			(a)In
			 generalThe Director is
			 authorized to establish a new program to award grants on a competitive,
			 merit-reviewed basis to Hispanic-serving institutions to enhance the quality of
			 undergraduate science, mathematics, engineering, and technology education at
			 such institutions and to increase the retention and graduation rates of
			 students pursuing associate's or baccalaureate degrees in science, mathematics,
			 engineering, or technology.
			(b)Program
			 ComponentsGrants awarded under this section shall
			 support—
				(1)activities to improve courses and
			 curriculum in science, mathematics, engineering, and technology;
				(2)faculty development;
				(3)stipends for undergraduate students
			 participating in research; and
				(4)other activities consistent with subsection
			 (a), as determined by the Director.
				(c)InstrumentationFunding for instrumentation is an allowed
			 use of grants awarded under this section.
			21.Communications
			 training for scientists
			(a)Grant
			 supplements for communications trainingThe Director shall provide grant
			 supplements, on a competitive, merit-reviewed basis, to institutions receiving
			 awards under the Integrative Graduate Education and Research Traineeship
			 program.  The grant supplements shall be used to train graduate students in the
			 communication of the substance and importance of their research to nonscientist
			 audiences, including policymakers.
			(b)Report to
			 congressNot later than 3
			 years after the date of enactment of this Act, the Director shall transmit a
			 report to the Committee on Science and Technology of the House of
			 Representatives, and to the Committee on Commerce, Science, and Transportation
			 and the Committee on Health, Education, Labor, and Pensions of the Senate,
			 describing how the activities required under subsection (a) have been
			 implemented.  The report shall include data on the number of graduate students
			 trained and the number and size of grant supplements awarded, and a description
			 of the types of activities funded through the grant supplements.
			
	
		
			Passed the House of
			 Representatives May 2, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		May 7, 2007
		Received; read twice and placed on the
		  calendar
	
